DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of the species represented by compound B-634 in the reply filed on 4/20/21 is acknowledged.  The search for the elected species resulted in the rejections set forth below.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-10, 12-19, 21-23 and 25-27 of copending Application No. 16/413,350 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the presently claimed invention completely encompasses (i.e. is anticipated by) the claims of the copending application  
Specifically, claim 1 of the copending application is drawn to a pigment dispersion liquid comprising a near infrared absorbing pigment, two or more kinds of pigment derivatives, and a solvent, wherein the two or more pigment derivatives are represented by Formula (1a) [corresponding to the pigment derivative represented by Formula (1) of the presently claimed invention].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2016/035695 [reference 11 of the Information Disclosure Statement filed 2/15/19] (WO ‘695), utilizing US 2017/0174869 to Arayama et al. (Arayama) as and English-language family member.
WO ‘695 discloses a composition of which dispersibility of particles including a pyrrolopyrrole coloring agent is satisfactory, a method of manufacturing a composition, a curable composition, a cured film using a curable composition, a near-infrared cut filter, a solid-state imaging device, an infrared sensor, and a camera module.  The composition includes particles including a coloring agent represented by Formula (1), in which an average secondary particle diameter of the particles is 500 nm or less.  See the abstract.  Specific examples of the coloring agent are set forth in paragraph [0142] of Arayama. 
It is preferable that the composition of WO ‘695 further includes a coloring agent derivative. See paragraphs [0156] of Arayama.  The coloring agent derivative is preferably a compound represented by Formula (3), more preferably Formula (3a), each comprising a pyrrolopyrrole substituted with an acidic group, a basic group, a group having a salt structure, or a phthalimide group, and correspond to the pigment derivative of the present invention.  See paragraphs [0184]-[0200].  Specific examples (B-1) to (B-21), (B-61) and (B-62) of the coloring agent derivative are set forth in paragraph [0201] of Arayama.


Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/166779 (WO ‘779), utilizing US 2017/0010528 to Takishita et al. (Takishita) as and English-language family member.
WO ‘779 discloses coloring composition includes colorants and a resin, in which a ratio A/B of a minimum value A of an absorbance in a wavelength range of 400 to 830 nm to a maximum value B of an absorbance in a wavelength range of 1000 to 1300 nm is 4.5 or higher.  See the abstract. 
 As the first colorant, a pigment, and specifically a pyrrolopyrrole pigment, is preferable because the coloring composition, with which a film having excellent heat resistance can be formed, is likely to be obtained.  See paragraph [0050], [0054] and [0055] of Takishita.  As the pyrrolopyrrole colorant compound, a compound represented by the following Formula (1) is preferable.  It is more preferable that the compound represented by Formula (1) is a compound represented by the following Formula (2), 
  The coloring composition may include a colorant derivative having a structure in which a portion of the first colorant is substituted with an acidic group, a basic group, or a phthalimidomethyl group.  As the colorant derivative, a colorant derivative having an acidic group or a basic group is preferable from the viewpoints of dispersibility and dispersion stability.  In particular, a pyrrolopyrrole colorant derivative is preferable, and a pyrrolopyrrole pigment derivative is more preferable.  As the acidic group included in the colorant derivative, a sulfonic acid, a carboxylic acid, or a quaternary ammonium salt thereof is preferable, a carboxylate group or a sulfonate group is more preferable, and a sulfonate group is still more preferable.  As the basic group included in the pigment derivative, an amino group is preferable, and a tertiary amine group is more preferable.  See paragraphs [0186] and [0187] of Takishita.
It is preferable that the pigment dispersion includes an organic solvent.  See paragraphs [0257] of Takishita.  The coloring composition may further comprise polymerizable compound, a photopolymerization initiator, and an alkali-soluble resin.  See paragraphs and [0279], [0316] and [0369] of Takishita.  The coloring composition is useful in an infrared sensor.  See paragraphs [0558] of Takishita.  
It is the positon of the Examiner that the colorant derivative having a structure in which a portion of the first colorant is substituted with an acidic group, a basic group, or a phthalimidomethyl group, wherein the first colorant is a preferred pyrrolopyrrole pigment as disclosed by WO ‘779/ Takishita, corresponds to the pigment derivative represented by Formula (1) of the present invention.  Therefore, the presently claimed invention is not novel.
Alternatively, while WO ‘779/ Takishita does not specifically exemplify a complete compound corresponding to the pigment derivative represented by Formula (1) of the present invention, it would 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
5/6/21